POWER OF ATTORNEY I, the undersigned Officer of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (“CVS”), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Ronald M. Wolfsheimer Date Signature /s/ Traci Goldt Ronald M. Wolfsheimer Witness Name of Officer Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director and Officer of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (“CVS”), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Barbara J. Krumsiek Date Signature /s/ Frank H. Blatz, Jr. Barbara J. Krumsiek Witness Name of Director and Officer Frank H. Blatz, Jr. Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Frank H. Blatz, Jr. Date Director Signature /s/ Arthur J. Pugh Frank H. Blatz Witness Signature Director Arthur J. Pugh Printed Name of Witness POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Alice Gresham Date Director Signature /s/ Traci Goldt Alice Gresham Witness Signature Director Traci Goldt Printed Name of Witness POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ M. Charito Kruvant Date Signature /s/ Traci Goldt M. Charito Kruvant Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ William Lester Date Signature /s/ Traci Goldt William Lester Witness Name of Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Cynthia Milligan Date Director Signature /s/ Traci Goldt Cynthia Milligan Witness Signature Director Traci Goldt Printed Name of Witness POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (the "Fund"), hereby constitute William M. Tartikoff, Lancelot A. King, Ivy Wafford Duke and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statement on Form N-14 for the Fund relating to the proposed merger of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), into Calvert VP S&P MidCap 400 Index Portfolio, a series of the Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. 12/9/10 /s/ Frank H. Blatz, Jr. Date Signature /s/ Arthur J. Pugh Frank H. Blatz, Jr. Witness Name of Director Arthur J. Pugh Witness Name (Printed)
